Liacos, J.
(dissenting, with whom Hennessey, C.J., and Abrams, J., join). I disagree with the court’s restrictive reading of the provisions of G. L. c. 90, § 7N1/2 (4) & (5) (1986 ed.). General Laws c. 90, § 1WA (4), provides: “ [T]he manufacturer shall be afforded one additional opportunity, not to exceed *326seven business days, to cure any nonconformity .... Such additional opportunity to cure shall commence on the day the manufacturer first knows or should have known [that the vehicle had been the subject of three or more repair attempts for the recurring nonconformity or that the vehicle was out of service for repair of the nonconformity for a cumulative total of fifteen or more business days]” (emphasis added). In his affidavit, Wayne M. Martin, customer assistance service manager for General Motors (GM), sets forth facts indicating that GM did not have actual notice until June 6, 1986. As for constructive notice, the affidavit states that June 6 was the first time GM should have known about the nonconformity “because it is not a policy or practice of any dealership, including Clay Chevrolet, to advise GM of problems with a vehicle.” The affidavit concludes: “GM was not given a final opportunity to repair as required by law.” The parties agree that the Blackburns left their letter to GM at Clay Chevrolet on June 2, 1986. The parties also agree that GM received that letter on June 6, 1986. The dispute here is one of law, not of fact: Was the delivery of the letter on June 2 actual or constructive notice to GM?
General Laws c. 90, § 7n1/2 (5), states: “No consumer shall be required by any manufacturer, its agent or its authorized dealer to give notice directly to a manufacturer of the existence of any nonconformity before resorting to state-certified, new car arbitration.” By specifically exempting a consumer from giving notice directly to a manufacturer of a nonconformity, the Legislature necessarily made the dealer a party to receive notice that the statutory requirements indicating a nonconformity had been met. For this limited purpose, the Legislature made the dealer an agent of the manufacturer. Consequently, we should apply the well established principle that notice to an agent is notice to the principal. Restatement (Second) of Agency § 9(3) (1958). 2 Mecham, Agency § 1803 (2d ed. 1914). Jamrog v. H.L. Handy Co., 284 Mass. 195,199(1933). By operation of law, GM had constructive notice of its final opportunity to repair, at least, by June 2. General Laws c. 90, § 7N1/2 (4), states that the “additional opportunity to cure shall commence on the day the manufacturer knows or should have *327known [of the defect].” Thus, GM’s final opportunity to repair started on June 2. When the vehicle was released to the Blackburns on June 5, without the necessary repair having been made, GM had failed in its final opportunity to repair.1 In my view, summary judgment was entered properly on this ground.
It is unfortunate, I think, that the court takes a restrictive approach on this issue. General laws c. 90, § 1WA, the Lemon Law, is a remedial statute and, as such, should be construed liberally. Batchelder v. Allied Stores Corp., 393 Mass. 819, 822 (1985). A primary purpose of this remedial statute is to give relief to the consumer from the well known effort of manufacturers of automobiles to insulate themselves from responsibility for such of their products as are defectively designed or manufactured. Automobile manufacturers have accomplished their purpose of evading responsibility, in part, by setting up separate corporate entities to frustrate common law agency principles. It is well known that no dealer of new automobiles can sell and service automobiles except as franchised and supervised by the manufacturer. It is also well known that automobile purchasers have faced an aggravating “run around” in trying to get their automobiles repaired when they are sold a “lemon.” The Legislature, obviously aware of these problems, sought to give expeditious relief to the consumer by enacting the Lemon Law. Sadly, the court, by the position it takes today, resurrects the power of a manufacturer to continue its tactics of ducking its responsibility.
Perhaps the only hope consumers have in this regard is that an enlightened Legislature will rectify the court’s mistake. I dissent.

 In its brief, GM does not argue that its final opportunity to repair did not terminate on June 5 but was extended for seven days after June 2. Even if GM had, the statute requires repairing, not writing or talking.